PARDEE, J.
Epitomized Opinion
Action for commission for selling real estate under a written agreement signed by defendant which provided in part:
“If said property is sold before the expiration of this agreement . . . to any person with whom you have had negotiations, I agree to pay . . .”
Plaintiffs alleged that they sold said property to M. for the price and upon the terms specified in said contract and received from said M. $500 as deposit on the purchase price, but defendant refused to complete the sale. The trial court directed a verdict for defendant, taking the view that under the contract it was necessary for plaintiffs to prove that they had made a valid sale and that defendant was not under any obligation to pay unless a sale was actually made. Error was pro'se-cuted to this court. Held:
Under the terms of this contract all plaintiffs had tol do was to procure a bona fide purchaser who was ready, able and willing-to buy said property for the price and upon the terms mentioned in said contract. This the evidence tended to prove. Judgment of Common Pleas reversed.